917 S.W.2d 796 (1996)
Barbra PIOTROWSKI et al., Petitioners,
v.
Richard L. MINNS, Respondent.
No. 95-0749.
Supreme Court of Texas.
March 7, 1996.
Rehearing Overruled April 12, 1996.
George P. Hardy, Houston, Matt Dawson, Corsicana, Patrice M. Barron, Houston, Dan Morales, John P. Giberson, Austin, for Petitioners.
Bruce Bennett, Austin, William W. Kilgarlin, Santa Fe, NM, George M. Bishop, Houston, for Respondent.
PER CURIAM
We deny petitioner's application for writ of error. The Court neither approves nor disapproves of the court of appeals' discussion of the death penalty sanction. 904 S.W.2d 161.